DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
Regarding claim 1, none of the references of record alone or in combination discloses or suggests a first screen includes an Internet execution screen and a second screen includes an execution screen of a messenger application which is displayed in response to an occurrence of an event; and a controller configured to: extract a keyword from a conversation of the messenger application on the second screen; detect information related to the keyword is included in content of the Internet execution screen on the first screen and detect a first region that is a part of the first screen on which the detected information is displayed; detect from the second screen, a second region, that is a part of the second screen covering the detected first region; and control a transparency of the second region so that the first region, which is a part of the first screen, is displayed to be identifiable through a part of the second screen, in combination with the other elements of the instantly claimed invention.

Claims 2-5, 8-12, and 21 depend from claim 1. Accordingly, claims 1-5, 8-12, and 21 are allowed.

Election/Restrictions
The 20 December 2016 Restriction Requirement is hereby withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeff Piziali/
Primary Examiner, Art Unit 2628
14 January 2021